internal_revenue_service number info release date cc psi 1-cor-117921-00 date uilc we are responding to correspondence submitted on your behalf by enrolled_agent requesting relief in order to establish date as the effective date for your s_corporation_election based on the information submitted it appears that you are requesting consideration under revproc_97_48 however the facts as presented deem you to be ineligible for automatic relief under this revenue_procedure as the internal_revenue_service has no record of receiving a tax_return for your business further a notice identifying the form_2553 deficiency had been generated by the service_center within six months after receiving the form_1120s filed for the taxable_year although we are unable to provide automatic relief per your request this letter provides useful information relating to rectifying your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced- user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc p a p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
